Citation Nr: 9929825	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a left heel spur.  

4.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from March 1985 to August 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which, in 
part: granted service connection for lumbosacral strain and 
assigned it a noncompensable evaluation; denied claims of 
service connection for hearing loss and tinnitus; and denied 
(as not well grounded) service connection for Wolf-Parkinson-
White syndrome, a left heel spur, and a neck disorder.  

The appellant filed a timely January 1997 notice of 
disagreement with each of the determinations and the RO 
thereafter issued a March 1997 statement of the case.  He 
then submitted an April 1997 substantive appeal, in which he 
accepted the denials of service connection for Wolf-
Parkinson-White syndrome and tinnitus and perfected appeals 
as to each of the remaining four issues.  In a September 1997 
supplemental statement of the case, the RO assigned a 20 
percent evaluation for the lumbosacral strain disability.  
Thus, the issues on appeal are as stated on the title page of 
this decision.  See 38 C.F.R. § 20.200 (appeal perfected by 
submission of a substantive appeal); AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (claimant generally presumed to seek maximum 
benefit allowed; therefore, claim remains in controversy 
where less than maximum available benefit is awarded).  

The claims of service connection for neck disorder and a left 
heel spur and a rating in excess of 20 percent for 
lumbosacral strain are addressed in the Remand below.  


FINDING OF FACT

No competent evidence has been submitted showing that the 
veteran has current impaired hearing constituting a 
disability for VA compensation purposes.  


CONCLUSION OF LAW

The claim of service connection for bilateral hearing loss is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Because the appellant served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, sensorineural hearing loss manifest to a degree of 10 
percent within one year from the date of termination of such 
service shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
See Grottveit, 5 Vet. App. at 93 (in questions of medical 
diagnosis or causation, well-grounded claim requires 
competent medical evidence of a plausible claim; lay 
assertions of medical causation cannot constitute competent 
medical evidence).  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the only post-service evidence concerning 
hearing loss is the December 1995 VA audiological evaluation 
showing pure tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
30
LEFT
5
5
5
15
25

Speech audiometry revealed speech recognition ability of 100 
percent correct in both ears.  The VA audiologist noted that 
the veteran's bilateral hearing was within normal limits with 
excellent word recognition.  

Significantly, the auditory findings in December 1995 did not 
show thresholds in any of the frequencies (500, 1000, 2000, 
3000, 4000 Hz) to be 40 dB or greater.  Nor did the findings 
indicate auditory thresholds for at least three of the tested 
frequencies of 26 dB or greater, or speech recognition scores 
of less than 94 percent.  Thus, the only post-service 
measurement of hearing acuity failed to document impaired 
hearing in accordance with 38 C.F.R. § 3.385.  In the absence 
of evidence showing current hearing loss in accordance with 
this criteria, the record does not satisfy the initial 
element of a well-grounded claim.  See Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506 (well-grounded claim 
required medical evidence of a current disorder).  For this 
reason, the Board determines that the claim of service 
connection for bilateral hearing loss is not well grounded.  

Because the claim is not well grounded, VA is under no duty 
to assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  The 
appellant contends that VA has such an obligation, despite 
the Board's determinations that the claim is not well 
grounded.  Citing to VETERANS BENEFITS ADMINISTRATION MANUAL M21-1, 
Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (M21-1), the appellant's representative argues that 
the M21-1 provisions require the claims to be fully developed 
prior to determining whether the claim is well grounded.  

Pertinent law and binding judicial precedent hold otherwise.  
In Morton v. West, 12 Vet. App. 477 (1999), the U.S. Court of 
Appeals for Veterans Claims (Court), specifically addressing 
the argument advanced by the appellant, found that VA cannot 
undertake to assist a claimant in developing facts pertinent 
to a claim absent the submission and establishment of a well-
grounded claim.  Accordingly, any perceived or actual failure 
by VA to render assistance in the absence of a well-grounded 
claim cannot be legal error.  Id. at 486.  Both the Court and 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) have held that 38 U.S.C.A. § 5107(a) requires that, 
if a well-grounded claim has not been submitted, there is no 
duty on the part of VA to assist in the claim's full 
development.  See Epps, 126 F.3d at 1467-68 (duty to assist 
does not attach until the appellant has met his burden of 
submitting a well-grounded claim); Meyer v. Brown, 9 Vet. 
App. 425, 433-34 (1996) (to permit a duty to assist prior to 
submission of a plausible claim would make 38 U.S.C.A. 
§ 5107(a) a nullity); Grottveit 5 Vet. App. at 93 (assistance 
required only after establishment of a well-grounded claim); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (duty to 
assist applies only after initial burden of well-grounded 
claim satisfied).  Moreover, the Board is not bound by an 
administrative issuance (the M21-1 manual) that is in 
conflict with binding judicial decisions.  38 C.F.R. § 19.5 
(Board is not bound by VA manuals).  In the absence of a 
well-grounded claim, VA is under no obligation to assist the 
appellant in the further development of the claims.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the March 1997 statement of the case and in the September 
1997 supplemental statements of the case in which the 
appellant was informed that the reason for the denial of the 
claim was the failure of the current findings concerning 
hearing acuity to meet the requirements of 38 C.F.R. § 3.385.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The claim for an evaluation in excess of 20 percent for 
lumbosacral strain is well grounded within the meaning of 38 
U.S.C.A. § 5107(a); that is, it is not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  VA has a statutory obligation to 
assist the appellant in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  A determination as to 
whether the claims of service connection for a neck disorder 
and a left heel spur are well grounded is deferred pending 
completion of the development ordered below.  

The claims file includes copies of the service medical 
records but does not include a copy of the service separation 
examination report.  In an October 1995 statement, the 
appellant indicated that the service medical records were 
located at the 349th U.S. Air Force Clinic at Travis Air 
Force Base, California.  The service separation examination 
report is relevant to the service connection claims as it 
would indicate which disorders were present at separation; it 
is relevant to the evaluation of the lumbosacral strain 
disability because it will illustrate the severity of the 
disability at separation from service.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (because this claim was 
placed in appellate status by disagreement with initial 
rating award, it is an original claim; separate ratings may 
be assigned for separate periods of time back to the 
effective date of service connection based on the facts 
found, a practice known as "staged" ratings).  

In Hayre v. West, No. 98-7046 (Fed. Cir. 1999), the Federal 
Circuit held that a single request for pertinent service 
medical records does not fulfill the duty to assist.  The 
impact of this failure to fulfill the duty to assist goes 
beyond evidentiary matters in the pending appeal; it may 
impact on the finality of an adjudication of the claims.  
Id., slip op. at 12-15.  In this case, the appellant provided 
copies of service medical records and the RO has not acted to 
secure copies of the missing separation examination report.  
For this reason, the claims of service connection for a neck 
disorder and left heel spur, and the claim for an evaluation 
in excess of 20 percent for lumbosacral strain, are REMANDED 
for the following development:

1.  The RO should contact the appellant 
and ask him whether he currently has a 
reserve obligation and, if so, the unit 
to which he is assigned and the unit that 
has control of his service medical 
records.  

2.  After securing from the appellant any 
necessary release, the RO should contact 
the unit(s) identified by the appellant 
in paragraph (1) above, or if he does not 
respond the 349th U.S. Air Force Clinic 
at 510 Hickham Avenue, Travis Air Force 
Base, California  94535-2737, to secure 
the appellant's separation examination 
report.  If the appellant informs the RO 
that he has a reserve obligation, but is 
not currently assigned to a specific 
reserve unit, then the RO should attempt 
to obtain the separation examination 
report from the Air Reserve Personnel 
Center in Denver.  If he informs the RO 
that he no longer has a reserve 
obligation, the RO should attempt to 
obtain the separation examination report 
from the National Personnel Records 
Center in St. Louis.  The RO should 
conduct follow-up inquiries accordingly.  

3.  The RO should schedule the appellant 
for an orthopedic examination to 
determine the nature and severity of his 
lumbosacral strain.  The claims folder 
must be made available to the physician 
for review in conjunction with the 
examination.  The pertinent history 
concerning the disorder should be 
obtained, and all necessary tests and 
studies, including X-ray studies and 
range of motion measurements, should be 
accomplished.  The report of examination 
should contain a detailed account of all 
orthopedic manifestations of the 
lumbosacral strain found to be present.  
The orthopedist should be asked to 
determine whether there is swelling, 
muscle spasm on extreme forward bending, 
loss of unilateral lateral spine motion 
in a standing position, listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing 
or irregularity of joint space, or 
abnormal mobility on forced motion.  The 
orthopedist should also be asked to 
express an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or with 
prolonged use, whether any pain or 
functional loss produced additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record 
and adjudicate the claims of service connection for a neck 
disorder and a left heel spur.  If any benefit sought on 
appeal, for which a notice of disagreement has been filed, 
remains denied, the appellant and his representative should 
be furnished a supplemental statement of the case and given 
the opportunity to respond.  Thereafter, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals







